The Court orders that a special panel shall be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and People v Matelic, 249 Mich App 1; 641 NW2d 252 (2001).
The Court further orders that the opinion in this case released on February 24, 2004, is vacated. MCR 7.215(J)(5).
The appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. The appellee may file a supplemental brief within 21 days of service of the appellant’s brief. Nine copies must be filed with the Clerk of the Court.